DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 22-27, 29-31, 33-43 are pending and are allowed.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20050110330 ("Khan"), US20040055802 ("Pillar"), and US5014206 ("Scribner").
	The following is the Examiner's statement of reasons for allowance:
	Khan discloses a front loading refuse vehicle that includes at least one positive displacement pump having an associated valve system in fluid communication with drive mechanism that operates a lifting arm, packer, a rear door of the vehicle, and a 
	Pillar discloses a refuse vehicle that includes a control system which comprises a plurality of microprocessor based interface modules, a communication network, and at least one output device. The control system is configured to disable the output device based on certain conditions of the refuse vehicle.
	Scribner discloses a system used for determining and recording the location of a vehicle during the occurrence of predetermined events. The vehicle is equipped with a sensor or sensors which respond to the occurrence of the predetermined events. The sensors are connected to a navigational system which receive positional information from a navigational transmitter. The navigational system then computes the positional information, such as latitude and longitude of the vehicle, and stores this information in a data collector on the vehicle. The date and time of day of the occurrence of the events may also be stored along with the positional information.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claim 31. The prior art does generally discuss key elements related to claimed invention, including a refuse vehicle, comprising: a container coupled to a chassis of the refuse vehicle; a lift coupled to the container, the lift comprising an arm assembly configured to 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663